DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-14, and 17-20 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soejima et al. (US PGPub 2018/0261592; hereinafter “Soejima”) in view of Nishijima (US PGPub 2002/0020894).
Re claim 1: Soejima teaches (e.g. figs. 5-7) an ESD protection element comprising: a substrate (20) including a semiconductor region (protection element 10; e.g. paragraph 39) having a surge absorbing element (zener diode 51; e.g. paragraph 28); a wiring layer (insulating layers 29, 30 and conductive layers 6, 7, 9, 11, 12; e.g. paragraphs 27, 20, and 21; hereinafter “WL”) disposed on the substrate (20); an inductor conductor (first coil 6 and second coil 9; e.g. paragraph 38) disposed in the wiring layer (WL) and having a spiral shape (6 and 9 has a spiral shape) in a plan view of the wiring layer (WL) and that includes an outer peripheral end (9a) and an inner peripheral end (6b); and first (4), second (3) and third (5) external connection terminals WL); wherein the inductor conductor (6, 9) includes: a first inductor conductor (9) disposed on an outer peripheral side that includes the outer peripheral end (9a); a second inductor conductor (6) disposed on an inner peripheral side that includes the inner peripheral end (6a); and a connection conductor (142) that connects the first inductor conductor (9) to the second inductor conductor (6); wherein the outer peripheral end (9a) of the inductor conductor is connected to the first external connection terminal (4); wherein the inner peripheral end (6a) of the inductor conductor is connected to the second external connection terminal (3); wherein the connection conductor (142) of the inductor conductor is connected to the third external connection terminal (5) by the surge absorbing element (51 within 10); wherein the first inductor conductor (9) and the second inductor conductor (6) are connected in series (9 and 6 are illustrated as coils 57, and 58 in fig. 7, which shows 9 and 6 as connected in series); and wherein portions of the first inductor conductor (9) and the second inductor conductor (6) extend parallel to each other (6 and 9 are in parallel planes with each other), with the respective portion of the second inductor conductor (6) having a width in the plan view of the wiring layer (WL) that is smaller (there exists an arbitrary width in 9 which can be chosen to be smaller than an arbitrary width within in 6) than a width of the respective portion of the first inductor conductor (6) in the plan view of the wiring layer (WL).
Soejima is silent as to explicitly teaching the first inductor conductor and the second inductor conductor are connected in series and extend in the plan view of the wiring layer.
814) and the second inductor conductor (816) are connected in series (as shown in fig. 8A, 814 and 816 are connected in series) and extend in the plan view (814 and 816 are within the same layer and extends in plan view) of the wiring layer (830).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the serially provided coplanar inductors as taught by Nishijima in the device of Soejima in order to have the predictable result of using an inductor arrangement which would have a lower profile and would require a smaller number of steps required for forming the inductor thereby reducing costs and size.
Re claim 2: Soejima teaches the ESD protection element according to claim 1, wherein the surge absorbing element (51) includes first (anode of zener diode 51 which is formed by p-well 15; e.g. paragraph 28; hereinafter “1E”) and second (cathode of zener diode 51 which is formed by n-type region 17 e.g. paragraph 24; hereinafter “2E”) ends; and wherein the first terminal conductor (4) is connected to the first end (1E) of the surge absorbing element (51), and the second terminal conductor (3) is connected to the second end of the surge absorbing element (2E).
Re claim 3: Soejima teaches the ESD protection element further comprising: a first interlayer connection conductor (vertical portion of 143) that connects the outer peripheral end (9a) of the inductor conductor (6, 9) to the first external connection terminal (4); a second interlayer connection conductor (41) that connects the inner peripheral end (6a) of the inductor conductor (6, 9) to the second external connection terminal (3); a third interlayer connection conductor (horizontal portion of 143) that 142) to the first terminal conductor (4); and a fourth interlayer connection conductor (144) that connects the second terminal conductor (3) to the third external connection terminal (5).
Re claim 4: Soejima teaches the ESD protection element wherein the surge absorbing element (51) comprises at least one Zener diode (zener diode 51; e.g. paragraph 28).
Re claim 5: Soejima teaches the ESD protection element wherein the connection conductor (142) has a width (horizontal portion of 142) larger than the width (there exists a width of 142 which is larger than a width within 9) of the first inductor conductor (9) in the plan view of the wiring layer (WL).
Re claim 6: Soejima teaches the ESD protection element wherein the spiral shape (spiral shape of 6 and 9) includes a corner portion (quadrant of the coil 6, 9), and the connection conductor (142) is disposed at the corner portion (142 is illustrated as connecting at the quadrant of 6, 9).
Re claim 9: Soejima teaches (e.g. figs. 5-7) an ESD protection element comprising: a substrate (20) including a semiconductor region (protection element 10; e.g. paragraph 39) having a surge absorbing element (zener diode 51; e.g. paragraph 28); a wiring layer (insulating layers 29, 30 and conductive layers 6, 7, 9, 11, 12; e.g. paragraphs 27, 20, and 21; hereinafter “WL”) disposed on the substrate (20); first (3), second (4) and third (5) external connection terminals disposed in or on the wiring layer (WL); and an inductor conductor (6, 9) disposed in the wiring layer (WL) and having a spiral shape (first coil 6 and second coil 9; e.g. paragraph 38) in a plan view of the wiring layer (WL), wherein the inductor conductor includes: a first inductor conductor (6) 6b) of the inductor conductor and connected to the first external connection terminal (3); a second inductor conductor (9) disposed on an inner peripheral side (9b) of the inductor conductor and connected to the second external connection terminal (4); a connection conductor (142) between the first (6) and second (9) inductor conductors and connected to the third external connection terminal (5) via the surge absorbing element (51 in 10), wherein the first inductor conductor (9) and the second inductor conductor (6) are connected in series (9 and 6 are illustrated as coils 57, and 58 in fig. 7, which shows 9 and 6 as connected in series); wherein portions of the first inductor conductor (9) and the second inductor conductor (9) extend parallel to each other (6 and 9 are in parallel planes with each other), with the respective portion of the second inductor conductor (6) having a width in the plan view of the wiring layer (WL), that is smaller (there exists an arbitrary width in 9 which can be chosen to be smaller than an arbitrary width within in 6) than a width of the respective portion of the first inductor conductor (6) in the plan view of the wiring layer (WL).
Soejima is silent as to explicitly teaching the first inductor conductor and the second inductor conductor are connected in series and extend in the plan view of the wiring layer.
Nishijima teaches (e.g. fig. 8B, 8A) the first inductor conductor (814) and the second inductor conductor (816) are connected in series (as shown in fig. 8A, 814 and 816 are connected in series) and extend in the plan view (814 and 816 are within the same layer and extends in plan view) of the wiring layer (830).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the serially provided coplanar 
Re claim 10: Soejima teaches the ESD protection element wherein the surge absorbing element (51) includes first (cathode of zener diode 51 which is formed by n-type region 17 e.g. paragraph 24; hereinafter “1E”) and second (anode of zener diode 51 which is formed by p-well 15; ; e.g. paragraph 28; hereinafter “2E”) ends; and wherein a first terminal conductor (3) is connected (through 6) to the first end (1E) of the surge absorbing element (51), and a second terminal (4) conductor is connected (through 9 and 1E) to the second end (2E) of the surge absorbing element (51).
Re claim 11: Soejima teaches the ESD protection element further comprising: a first interlayer connection conductor (41) that connects an outer peripheral end (6b) of the inductor conductor (6, 9) to the first external connection terminal (3); a second interlayer connection conductor (143) that connects an inner peripheral end (9b) of the inductor conductor (6, 9) to the second external connection terminal (4); a third interlayer connection conductor (upper horizontal portion of 142) that connects the connection conductor (142) to the first terminal conductor (3); and a fourth interlayer connection conductor (144) that connects the second terminal conductor (4) to the third external connection terminal (5).
Re claim 12: Soejima teaches the ESD protection element wherein the surge absorbing element (51) comprises at least one Zener diode (zener diode 51; e.g. paragraph 28).
Re claim 13: Soejima teaches the ESD protection element wherein the connection conductor (142) has a width (horizontal portion of 142) larger than the width (there exists a width of 142 which is larger than a width within 6) of the first inductor conductor (6) in the plan view of the wiring layer (WL).
Re claim 14: Soejima teaches the ESD protection element wherein the spiral shape (spiral shape of 6 and 9) includes a corner portion (a quadrant of the coil 6, 9), and the connection conductor (142) is disposed at the corner portion (142 is illustrated as connecting at the quadrant of 6, 9).
Re claim 17: Soejima teaches (e.g. figs. 5-7) an ESD protection element comprising: a substrate (20) including a semiconductor region (protection element 10; e.g. paragraph 39) having a surge absorbing element (zener diode 51; e.g. paragraph 28); a wiring layer (insulating layers 29, 30 and conductive layers 6, 7, 9, 11, 12; e.g. paragraphs 27, 20, and 21; hereinafter “WL”) disposed on the substrate (20); and an inductor conductor (6, 9) disposed in the wiring layer (WL) and having a spiral shape (first coil 6 and second coil 9; e.g. paragraph 38) including an outer peripheral end (6b) and an inner peripheral end (9b), the inductor conductor (6, 9) including: a first inductor conductor (6) disposed on an outer peripheral side that includes the outer peripheral end (6b); a second inductor conductor (9) disposed on an inner peripheral side that includes the inner peripheral end (9b); and a connection conductor (142) that connects the first inductor conductor (6) to the second inductor conductor (9); wherein portions of the first inductor conductor (9) and the second inductor conductor (9) extend parallel to each other (6 and 9 are in parallel planes with each other), with the respective portion of the second inductor conductor (6) having a width in a plan view of the wiring layer (WL) 9 which can be chosen to be smaller than an arbitrary width within in 6) than a width of the respective portion of the first inductor conductor (6) in the plan view of the wiring layer (WL).
It can be considered that Soejima is silent as to explicitly teaching the first inductor conductor and the second inductor conductor extend parallel to each other.
Nishijima teaches (e.g. fig. 8B, 8A) the first inductor conductor (814) and the second inductor conductor (816) extend parallel to each other (as shown in fig. 8A, 814 and 816 are connected in series and are within the same layer and extends in plan view).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the serially provided coplanar inductors as taught by Nishijima in the device of Soejima in order to have the predictable result of using an inductor arrangement which would have a lower profile and would require a smaller number of steps required for forming the inductor thereby reducing costs and size.
Re claim 18: Soejima teaches the ESD protection element further comprising: first (3), second (4) and third (5) external connection terminals disposed in or on the wiring layer (WL), wherein the outer peripheral end (6b) of the inductor conductor (6, 9) is connected (through 6) to the first external connection terminal (3), wherein the inner peripheral end (9b) of the inductor conductor (9) is connected to the second external connection terminal (4), and wherein the connection conductor (142) of the inductor conductor (6, 9) is connected to the third external connection terminal (5) by the surge absorbing element (51).
Re claim 19: Soejima teaches the ESD protection element wherein the surge absorbing element (51) includes first (cathode of zener diode 51 which is formed by n-type region 17 e.g. paragraph 24; hereinafter “1E”) and second (anode of zener diode 51 which is formed by p-well 15; ; e.g. paragraph 28; hereinafter “2E”) ends; and wherein a first terminal conductor (3) is connected (through 6) to the first end (1E) of the surge absorbing element (51), and a second terminal conductor (4) is connected (through 9 and 1E) to the second end (2E) of the surge absorbing element (51).
Re claim 20: Soejima teaches the ESD protection element further comprising: a first interlayer connection conductor (41) that connects an outer peripheral end (6b) of the inductor conductor (6, 9) to the first external connection terminal (3); a second interlayer connection conductor (143) that connects an inner peripheral end (9b) of the inductor conductor (6, 9) to the second external connection terminal (4); a third interlayer connection conductor (upper horizontal portion of 142) that connects the connection conductor (142) to the first terminal conductor (3); and a fourth interlayer connection conductor (144) that connects the second terminal conductor (4) to the third external connection terminal (5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822